

Exhibit 10.1


FIFTH AMENDMENT TO AGREEMENT


This Fifth Amendment to Agreement (this “Amendment”) is made and entered into to
be effective as of September 18, 2008, by and among Las Vegas Gaming, Inc., a
Nevada corporation (the “Company”), and IGT, a Nevada corporation (“IGT”).


WHEREAS, the Company and IGT are party to the Agreement dated July 17, 2008 (the
“Original Agreement”), as amended by the First Amendment to Agreement dated
August 15, 2008, the Second Amendment to Agreement dated August 22, 2008, the
Third Amendment to Agreement dated August 29, 2008, and the Fourth Amendment to
Agreement dated September 11, 2008 (together with the Original Agreement, the
“Agreement”), pursuant to which IGT advanced $1,500,000 to the Company; and
 
WHEREAS, the Company and IGT desire to further amend the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:
 
1.           Defined Terms.  All capitalized terms in this Amendment not
otherwise defined herein have the meaning ascribed to such terms in the
Agreement.  Unless otherwise specified, all section references in this Amendment
refer to sections of the Agreement.
 
2.           Amendments.  The Company and IGT agree to amend the Agreement as
follows:
 
a.           Finalization of Terms.  Section 2 of the Agreement is hereby
amended by deleting the first two sentences of such Section as they currently
appear in the Agreement in their entirety and replacing such sentences with the
following:
 
“In the event that IGT and the Company do not execute definitive agreements
concerning the Settlement by September 24, 2008, then on October 30, 2008 (a)
the Company will issue to IGT 750,000 shares of its common stock, par value
$.001 per share, such shares to be duly authorized and validly issued and
evidenced by a duly and validly executed share certificate delivered to IGT on
such date, and (b) IGT will have the rights set forth below.  If at any time
after September 24, 2008, the Company determines to take any action to license
or otherwise dispose of any interest in any or all patents owned or controlled
by the Company that have one or more claims covering the Company’s
PlayerVision-related hardware and firmware (“PVT”) based on the Company’s
currently existing technology and patent pool, the Company will first undertake
good faith negotiations to enter into an exclusive license with IGT or its
designated affiliate on commercially reasonable terms.”
 
 

 
 
 

--------------------------------------------------------------------------------

 



 
b.           Exclusivity.  Section 11 of the Agreement is hereby amended by
deleting the first sentence of such Section as it currently appears in the
Agreement in its entirety and replacing such first sentence with the following:
 
“Except as provided below with respect to the Adline Holdings Network, LLC
transaction, the Company hereby covenants and agrees that prior to September 24,
2008 (a) it will not, and will not permit any of its Affiliates (as defined
below) to, initiate, solicit or encourage (including by way of furnishing
information or assistance), or take any other action to facilitate, any
inquiries or the making of any proposal relating to, or that may reasonably be
expected to lead to, any Competing Transaction (as defined below), or enter into
discussions or negotiate with any Person (as defined below) in furtherance of
such inquiries or to obtain a Competing Transaction, or endorse or agree to
endorse any Competing Transaction, or authorize or permit any of the directors,
managers, officers or employees of the Company or any investment banker,
financial advisor, attorney, accountant or other representative retained by any
member of the Company or any Affiliate of any member of the Company to take any
such action; and (b) the Company will promptly notify IGT of all relevant terms
of any such inquiries and proposals received by any member of the Company, any
Affiliate of any member of the Company or any such director, manager, officer,
employee, investment banker, financial advisor, attorney, accountant or other
representative relating to any of such matters, and if such inquiry or proposal
is in writing, the Company will promptly deliver or cause to be delivered to IGT
a copy of such inquiry or proposal.”
 
3.           Continuation of the Agreement.  Except as otherwise expressly set
forth herein, all other terms and conditions of the Agreement remain in full
force and effect without modification.
 
4.           Governing Law; Jurisdiction.  THIS AMENDMENT WILL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which will be deemed to be an original, but all of which,
when taken together, will constitute one and the same instrument.
 
6.           Invalidity.  In the event that any one or more of the provisions
contained in this Amendment or in any other instrument referred to herein is,
for any reason, held to be invalid, illegal or unenforceable in any respect,
then to the maximum extent permitted by law, such invalidity, illegality or
unenforceability will not affect any other provision of this Amendment or any
other such instrument.
 
7.           Interpretation.  The headings contained in this Amendment are for
ease of reference only and shall not affect the meaning or interpretation of
this Amendment.
 


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

 
- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.
 


 
LAS VEGAS GAMING, INC.
 
By: /s/ Bruce A. Shepard                                       
 
Name: Bruce A. Shepard                                        
 
Title: Chief Financial Officer                                  




IGT
 
By: /s/ Mark Hettinger                                           
 
Name: Mark Hettinger                                           
 
Title: Exec. Dir. Corp. Strategy                             


 





 
- 3 -

--------------------------------------------------------------------------------

 
